1 F.3d 1251NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
James V. MAZZARELLA, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 93-3142.
United States Court of Appeals, Federal Circuit.
May 4, 1993.

USPS
DISMISSED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
The United States Postal Service moves to dismiss James V. Mazzarella's petition for review because he is pursuing this "mixed" case in a district court.  Mazzarella has not filed a response.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The Postal Service's unopposed motion to dismiss is granted.


4
(2) Each side shall bear its own costs.